Atkinson, J.
1. When this case was before this court on a -former occasion (Bailey v. Turner, 150 Ga. 823, 105 S. E. 471), it was held that .the petition as amended alleged a cause of action, and that it was not subject to the general and special demurrers that were at that time interposed to the petition. Subsequently the petition was further amended, but there were no demurrers to the amendments or to the petition as thus amended. On the trial there was evidence tending to support all of the allegations of the petition as amended, and sufficient to make out a prima facie case under the former decision of this court. It was therefore erroneous, on the trial now under review, to grant a nonsuit.
2. The request to review and overrule the former decision of this case is declined. Judgment reversed.

All the Justices concur.

J. 8. Ayers, Seth Pelele, W. W. Stark, and Shackelford & Shackelford, for plaintiff.
Pemberton Cooley, for defendants.